


110 HR 6943 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6943
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Bilbray (for
			 himself, Mr. Kennedy,
			 Mr. Bartlett of Maryland,
			 Mr. Issa, Mr. Hunter, and Mrs.
			 Bono Mack) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a credit for algae derived fuels, and for other purposes.
	
	
		1.Algae derived fuel
			 credit
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 40A the
			 following new section:
				
					40B.Algae derived
				fuel credit
						(a)General
				ruleFor purposes of section 38, the algae derived fuel credit
				determined under this section for the taxable year is an amount equal to the
				product of $1.50 and the gallons of algae derived fuel—
							(1)produced by the
				taxpayer and sold at retail for use as a fuel or used during the taxable year
				by the taxpayer in a trade or business, or
							(2)used by the
				taxpayer in the production of a mixture with another fuel and sold for use as a
				fuel or used by the taxpayer during the taxable year for use as a fuel in a
				trade or business.
							(b)Coordination
				with credit against excise taxThe amount of the credit
				determined under this section with respect to any algae derived fuel shall be
				properly reduced to take into account any benefit provided with respect to such
				algae derived fuel solely by reason of the application of section 6426 or
				6427(e).
						(c)Definition of
				algae derived fuelFor purposes of this section—
							(1)The term
				algae derived fuel means a liquid hydrocarbon product that is
				substantially similar to current commercial fuels derived from petroleum and is
				derived from the biomass of algal organisms. Such term shall not include any
				liquid with respect to which a credit may be determined under section 40 or
				40A.
							(2)The term
				algal organisms means single or multi-cellular organisms which are
				inherently photosynthetic and aquatic.
							(d)Mixture or algae
				derived fuel not used as a fuel, etcFor purposes of this section, rules similar
				to the rules of paragraphs (3) and (4) of section 40A(d) shall apply.
						(e)TerminationThis
				section shall not apply to any sale or use after December 31,
				2012.
						.
			(b)Credit treated
			 as part of general business creditSection 38(b) of such Code is
			 amended by striking plus at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting ,
			 plus, and by inserting after paragraph (33) the following new
			 paragraph:
				
					(34)the biodiesel
				fuels credit determined under section
				40B(a).
					.
			(c)Credit included
			 in incomeSection 87 of such
			 Code is amended by striking and at the end of paragraph (1), by
			 striking the period at the end of paragraph (2) and inserting ,
			 and, and by inserting after paragraph (2) the following new paragraph:
				
					(3)the algae derived fuels credit determined
				with respect to the taxpayer for the taxable year under section 40B(a).
					. 
			(d)Deduction for
			 unused creditSection 196(c)
			 of such Code is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
				
					(14)the algae derived fuels credit determined
				under section 40B(a).
					.
				
			(e)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 40A the following new
			 item:
				
					
						Sec. 40B. Algae derived fuel
				credit.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to fuels
			 sold or used in taxable years beginning after the date of the enactment of this
			 Act.
			2.Excise tax credit
			 parity for algae derived fuel
			(a)Allowance of
			 creditParagraph (1) of section 6426(a) of the Internal Revenue
			 Code of 1986 is amended by striking and (e) and inserting
			 (e), and (f).
			(b)Algae derived
			 fuel mixture creditSection 6426 of the Internal Revenue Code of
			 1986 is amended by redesignating subsections (f), (g), and (h) as subsections
			 (g), (h), and (i), respectively, and by inserting after subsection (e) the
			 following new subsection:
				
					(f)Algae derived
				fuel mixture credit
						(1)In
				generalFor purposes of this section, the algae derived fuel
				credit is the product of $1.50 and the number of gallons—
							(A)of algae derived fuel produced by the
				taxpayer and sold at retail for use as a fuel or used by the taxpayer in a
				trade or business of the taxpayer, and
							(B)of algae derived
				fuel used by the taxpayer in producing any mixture of such fuel with any other
				fuel subsequently sold for use as a fuel or used by the taxpayer for use as a
				fuel in a trade or business of the taxpayer.
							(2)Algae derived
				fuelFor the purposes of this section, the term algae
				derived fuel shall have the same meaning given such term in section
				40B.
						(3)TerminationThis
				subsection shall not apply to any sale or use after December 31,
				2012.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to fuels
			 sold or used for any period after the date of the enactment of this Act.
			3.Parity regarding
			 payments for fuel mixture
			(a)In
			 generalParagraph (1) of section 6427(e) of the Internal Revenue
			 Code of 1986 is amended by inserting or algae derived fuel mixture
			 credit after alternative fuel mixture credit.
			(b)TerminationParagraph
			 (5) of section 6427(e) of such Code is amended by striking and
			 at the end of subparagraph (C), by striking the period at the end of
			 subparagraph (D) and inserting , and, by inserting after
			 subparagraph (D) the following new subparagraph:
				
					(E)any algae based
				fuel mixture sold or used after December 31,
				2012.
					.
			(c)Conforming
			 amendmentThe heading for section 6427(e) of such Code is amended
			 by striking and biodiesel
			 mixtures and inserting , biodiesel mixtures, and algae derived
			 mixtures.
			(d)Effective
			 dateThe amendments made by this section shall apply to fuels
			 sold or used for any period after the date of the enactment of this Act.
			
